Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-26-2007

Scott v. Quigley
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3330




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Scott v. Quigley" (2007). 2007 Decisions. Paper 376.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/376


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 05-3330
                                ____________

                            RONALD K. SCOTT,
                                           Appellant
                                  vs.

 KEITH B. QUIGLEY, Honorable Judge; JOSEPH REHKAMP, Honorable Judge; R.
SCOTT CRAMER, District Attorney; CHAD CHENOT, District Attorney; S. C. WALZ,
    III, Public Defender; BRENDA ALBRIGHT, Clerk of Courts; ELIZABETH
FROWNFETTER, District Justice; JAMES MOYER, JR., District Justice; JEFFREY A.
 BEARD, Commissioner, PA DOC; RAY J. SOBINA, Superintendent, SCI Somerset;
               PERRY COUNTY, PA; PA DEPT OF CORRECTIONS.
                                ____________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                        (D.C. Civ. No. 03-CV-00768 )
                District Judge: Honorable A. Richard Caputo

                                ____________

                  Submitted Under Third Circuit L.A.R. 34.1(a)
                              September 18, 2007
             Before: SLOVITER, SMITH and WEIS, Circuit Judges.
                           Filed September 26, 2007

                                ____________

                                 OPINION




                                      1
WEIS, Circuit Judge.

              Plaintiff in this action was convicted of robbery in state court on April 17,

2000, and began to serve his sentence. The court granted bail, which plaintiff posted on

February 13, 2002. At that time, he was imprisoned in the State Correctional Institution

at Somerset (“SCI-Somerset”). He was not released, however, because of detainers

lodged against him.

              On Thursday, February 28, 2002, the plaintiff’s detainers were paid and the

court ordered him released on bail. That same day, the Perry County Sheriff’s Office sent

a certified copy of the order granting the plaintiff’s release to officials at SCI-Somerset

via United States Postal Service. SCI-Somerset received the order four days later on

Monday, March 4. Upon receiving the documents, officials at SCI-Somerset completed

verification procedures and approved the plaintiff ’s release that day.

              At that time, Pennsylvania Department of Corrections policies required

satisfaction of all outstanding detainers before an inmate could be released. Moreover, an

inmate was not to be released on bail until prison officials received an original, certified

court order allowing bail, an order setting bail, and a signed receipt that bail was paid.

Defendant, Superintendent Sobina, stated that these policies were “necessary for security

reasons and [were] required in order to guard against falsification of records and to ensure

that the inmate’s release is proper and in accordance with the Court’s instructions.”




                                              2
              Plaintiff alleges he was unlawfully detained during the four days that

elapsed between the state court order and his actual release. He asserted numerous

federal and state constitutional claims against various state officials. The District Court

dismissed all of the plaintiff’s claims except his Eighth and Fourteenth Amendment

claims against corrections officials Sobina and Beard. Summary judgment was later

entered in their favor. Plaintiff has appealed the grant of summary judgment.

              The District Court dismissed the plaintiff’s Eighth Amendment claim

because he did not show that defendants acted with deliberate indifference. See Moore v.

Tartler, 986 F.2d 682, 686 (3d Cir. 1993). The evidence supports the District Court’s

conclusion that prison officials responded promptly to the plaintiff’s request for

information and acted quickly to release him once they received the necessary paperwork.

Moreover, plaintiff has not shown that he was denied due process. The regulatory

procedures adopted by the Department of Corrections are reasonable and constitutional.

See Mathews v. Eldridge, 424 U.S. 319, 335 (1976) (applying three-part analysis to

determine constitutionality of administrative procedures). The District Court, therefore,

properly granted summary judgment for defendants.

              Accordingly, we will affirm the Order of the District Court.




                                              3